             Case 2:21-cv-00084-DWC Document 24 Filed 03/22/21 Page 1 of 12




 1                                                             HONORABLE DAVID W. CHRISTEL

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   CHRISTOPHER PRATT,                                   Case No. 2:21-cv-00084-DWC
10                      Plaintiff,                        DEFENDANT’S OPPOSITION TO
                                                          PLAINTIFF’S MOTION FOR ORDER
11          v.                                            OF REMAND
12   ALASKA AIRLINES, INC.,                               (Oral Argument Requested)
13                      Defendant.
14

15          Defendant Alaska Airlines, Inc. (“Defendant” or “Alaska Airlines”) opposes Plaintiff’s
16
     Motion for Order of Remand (“Motion”) and states as follows:
17
                                             INTRODUCTION
18
            Alaska Airlines properly removed this case based on diversity jurisdiction. Alaska
19

20   Airlines, a citizen of Alaska and Washington, removed this action before Plaintiff, a citizen of

21   California, “properly joined and served” Alaska Airlines as a defendant—commonly referred to

22   as a “snap removal.” Snap removal is appropriate under the plain language of the applicable
23
     removal statutes and has been approved by every Circuit Court of Appeals that has addressed the
24
     issue, along with numerous district courts within the Ninth Circuit and around the country.
25
     Plaintiff’s motion ignores that dominant line of case law, relying instead on a handful of district
26

                                                                                      SEYFARTH SHAW LLP
     OPPOSITION TO MOTION TO REMAND - 1                                                  Attorneys at Law
                                                                                        999 Third Avenue
                                                                                             Suite 4700
                                                                                     Seattle, WA 98104-4041
                                                                                          (206) 946-4910
               Case 2:21-cv-00084-DWC Document 24 Filed 03/22/21 Page 2 of 12




 1   court decisions—some of which are no longer good law—that were wrongly decided and
 2   inconsistent with the statute’s plain meaning. The Court, therefore, should deny Plaintiff’s
 3
     Motion.
 4
                                      PROCEDURAL BACKGROUND
 5
              On January 21, 2021, Plaintiff, a citizen of California [Dkt. 1-1, ¶ 1.1], filed suit against
 6

 7   Alaska Airlines in King County Superior Court.1 The Complaint alleges two state-law claims:

 8   (1) wrongful termination in violation of public policy; and (2) retaliation in violation of RCW

 9   49.60.
10
              On January 22, 2021, Alaska Airlines, a citizen of Alaska and Washington [Dkt. 1, 7:10-
11
     18], removed this case based on diversity jurisdiction. [Dkt. 1.] Alaska Airlines removed the
12
     case before Plaintiff served it with the Summons and Complaint. [Dkt. 1, 9:1-2.]
13
              On February 22, 2021, Plaintiff moved to remand the case to state court. [Dkt. 19.] As
14

15   of the date of this filing, Plaintiff has not served Alaska Airlines with the Summons and

16   Complaint. See Laura Crisp March 22, 2021 Declaration at ¶ 2, attached as Exhibit 1.
17                                               ARGUMENT
18
              A.     An unserved forum defendant may remove a case to federal court based on
19                   diversity jurisdiction.

20            District courts have “original jurisdiction of all civil actions where the matter in

21   controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is
22
     between—(1) citizens of different States . . . .” 28 U.S.C. § 1332(a)(1). The federal removal
23

24

25   1
      While the Motion [Dkt. 19 at 1:22] requests that this Court remand Plaintiff’s Complaint to the
     Pierce County Superior Court, Alaska Airlines assumes that Plaintiff seeks remand to the King
26   County Superior Court, where Plaintiff originally filed the Complaint. [Dkt. 1.]

                                                                                         SEYFARTH SHAW LLP
     OPPOSITION TO MOTION TO REMAND - 2                                                     Attorneys at Law
                                                                                           999 Third Avenue
                                                                                                Suite 4700
                                                                                        Seattle, WA 98104-4041
     68576770v.1                                                                             (206) 946-4910
               Case 2:21-cv-00084-DWC Document 24 Filed 03/22/21 Page 3 of 12




 1   jurisdiction statutes make clear that only Congress may limit a defendant’s ability to remove
 2   pursuant to 28 U.S.C. § 1332(a)(1):
 3
                      Except as otherwise expressly provided by Act of Congress, any civil
 4                    action brought in a State court of which the district courts of the United
                      States have original jurisdiction, may be removed by the defendant or the
 5                    defendants, to the district court of the United States for the district and
                      division embracing the place where such action is pending.
 6
     28 U.S.C. § 1441(a); see also 28 U.S.C. §§ 1442-1455. In other words, under 28 U.S.C. §§
 7

 8   1332(a)(1) and 1441(a), if plaintiff is a citizen of one state, defendant is a citizen of another state,

 9   and the amount in controversy is met, defendant may remove to a district court unless Congress
10   otherwise limits removal. This is a jurisdictional rule under the plain language of 28 U.S.C. §§
11
     1332(a)(1), 1441(a).
12
              Congress did expressly create one such limitation on diversity removal, known as the
13
     “forum defendant rule,” which provides:
14

15                    [a] civil action otherwise removable solely on the basis of [diversity
                      jurisdiction] may not be removed if any of the parties in interest properly
16                    joined and served as defendants is a citizen of the State in which such
                      action is brought.
17
     28 U.S.C. § 1441(b)(2) (emphasis added). Unlike 28 U.S.C. §§ 1332(a)(1) and 1441(a), the
18
     forum defendant rule is procedural—not jurisdictional. See Encompass Ins. Co. v. Stone
19

20   Mansion Restaurant Incorp., 902 F.3d 147, 152 (3d Cir. 2018).

21             “It is well settled that the starting point for interpreting a statute is the language of the
22   statute itself.” Pacific Coast Fed’n of Fishermen’s Associations v. Glaser, 945 F.3d 1076, 1083
23
     (9th Cir. 2019); Floyd v. Am. Honda Motor Co., 966 F.3d 1027, 1034 (9th Cir. 2020) (“If the
24
     language has a plain meaning or is unambiguous, the statutory interpretation inquiry ends
25

26

                                                                                           SEYFARTH SHAW LLP
     OPPOSITION TO MOTION TO REMAND - 3                                                       Attorneys at Law
                                                                                             999 Third Avenue
                                                                                                  Suite 4700
                                                                                          Seattle, WA 98104-4041
     68576770v.1                                                                               (206) 946-4910
               Case 2:21-cv-00084-DWC Document 24 Filed 03/22/21 Page 4 of 12




 1   there.”). Applying the plain language of 28 U.S.C. § 1441(b)(2), the forum defendant rule
 2   applies only when a forum defendant has been “properly joined and served.” (Emphasis added.)
 3
              Every Circuit Court of Appeals that has analyzed the statutory language has reached this
 4
     conclusion. In Encompass, the Third Circuit held that the “language of the forum defendant rule
 5
     in section 1441(b)(2) is unambiguous . . . and [w]here the text of a statute is unambiguous, the
 6

 7   statute should be enforced as written and only the most extraordinary showing of contrary

 8   intentions in the legislative history will justify a departure from that language.” 902 F.3d at 152.

 9   Similarly, in Gibbons v. Bristol-Myers Squibb Co., the Second Circuit held that Section
10
     1441(b)(2) “[b]y its text” does not apply “until a home-state defendant has been served in
11
     accordance with state law; until then, a state court lawsuit is removable under Section 1441(a) so
12
     long as a federal district court can assume jurisdiction over the action.” 919 F.3d 699, 705 (2nd
13
     Cir. 2019). The Fifth Circuit recently reached the same conclusion in Texas Brine Co. LLC v.
14

15   Am. Arbitration Ass’n. Inc., 955 F.3d 482, 486 (5th Cir. 2020) (plain meaning of the statute

16   permits a forum defendant’s removal until plaintiff has properly joined and served defendant).
17   In addition, the Sixth and Eleventh Circuits have also suggested that snap removal is proper. See
18
     Goodwin v. Reynolds, 757 F.3d 1216, 1221 (11th Cir. 2014) (assuming arguendo that snap
19
     removal was appropriate); McCall v. Scott, 239 F.3d 808, 813 n.2 (6th Cir. 2001) (“[I]nclusion of
20
     an unserved resident defendant in the action does not defeat removal under 28 U.S.C. §
21

22   1441(b)”).

23            The Circuit Courts have reached this conclusion despite the fact that the courts narrowly

24   read the federal removal statutes to disfavor jurisdiction. This is because courts must adhere to
25   the plain language of the forum defendant rule. As the Fifth Circuit reasoned, “It is true . . . that
26

                                                                                       SEYFARTH SHAW LLP
     OPPOSITION TO MOTION TO REMAND - 4                                                   Attorneys at Law
                                                                                         999 Third Avenue
                                                                                              Suite 4700
                                                                                      Seattle, WA 98104-4041
     68576770v.1                                                                           (206) 946-4910
               Case 2:21-cv-00084-DWC Document 24 Filed 03/22/21 Page 5 of 12




 1   we strictly construe the removal statutes and favor remand. . . . Here, though we do not have ‘any
 2   doubt about the propriety of removal’ because, as discussed, the text [of the forum defendant
 3
     rule] is unambiguous.” Texas Brine, 955 F.3d at 487 (citing and quoting Gasch v. Hartford
 4
     Accident & Indem. Co., 491 F.3d 278, 281-82 (5th Cir. 2007)).
 5
              Numerous district courts also have held that the forum defendant rule applies and limits a
 6

 7   forum defendant’s ability to remove only where the plaintiff has “properly joined and served” the

 8   forum defendant. See, e.g., Global Indus. Investment Ltd. v. Chung, 2020 WL 2027374, *2

 9   (N.D. Cal. April 28, 2020), citing Monfort v. Adomani, Inc., 2019 WL 131842 at *3 (N.D. Cal.
10
     Jan. 8, 2019) (a defendant may remove an action prior to receiving proper service, even when the
11
     defendant resides in the state in which the plaintiff filed the state claim); Loewen v. McDonnell,
12
     2019 WL 2364413, at *7 (N.D. Cal. June 5, 2019) (“[T]he Northern District of California has
13
     consistently held a defendant may remove an action prior to receiving proper service, even when
14

15   the defendant resides in the state in which the plaintiff filed the state claim.” (quotation marks

16   omitted and collecting cases)); Amato v. Holladay Bank and Trust, 2020 WL 4814254, *2 (D.
17   Ariz. August 18, 2020) (unserved defendant may remove action on the basis of diversity
18
     jurisdiction, even if the defendant is a citizen of the state in which such action is brought); Castro
19
     v. Colgate-Palmolive Co., 2020 WL 2059741, at *4 (W.D.N.Y. Apr. 29, 2020), report and
20
     recommendation adopted, 2020 WL 2933861 (W.D.N.Y. June 3, 2020) (same); Blankenship v.
21

22   Napolitano, 2019 WL 3226909, at *4 (S.D.W. Va. July 17, 2019) (same); Campillo v. Antaki,

23   2019 WL 3935990, at *1 (D.N.J. Aug. 20, 2019) (concluding that, in accordance with

24   Encompass, “effective service under state law was not accomplished before the notice of
25   removal was filed, so the ‘snap removal’ exception to the forum-defendant limitation applied”);
26

                                                                                       SEYFARTH SHAW LLP
     OPPOSITION TO MOTION TO REMAND - 5                                                   Attorneys at Law
                                                                                         999 Third Avenue
                                                                                              Suite 4700
                                                                                      Seattle, WA 98104-4041
     68576770v.1                                                                           (206) 946-4910
               Case 2:21-cv-00084-DWC Document 24 Filed 03/22/21 Page 6 of 12




 1   Breitweiser v. Chesapeake Energy Corp., 2015 WL 6322625, at *5 (N.D. Tex. Oct. 20, 2015)
 2   (“Plain language clearly dictates that the Court deny remand. Denying remand does not reach an
 3
     absurd or unreasonable result”).
 4
              While the Ninth Circuit has not ruled on this issue, a growing majority of courts have
 5
     concluded, consistent with the plain language of the statute, that the forum defendant rule does
 6

 7   not prohibit removal based on diversity jurisdiction where no forum defendant has been properly

 8   joined and served. This Court should conclude the same.

 9            B.      Applying the plain language of the forum defendant rule is not irrational and
                      is not inconsistent with the rule’s purpose.
10

11             Plaintiff relies on a narrow exception to the plain meaning rule that applies only where

12   the plain meaning produces an absurd result. See Lamie v. United States Tr., 540 U.S. 526, 534

13   (2004) (“[T]he sole function of the courts—at least where the disposition required by the te[x]t is
14   not absurd—is to enforce it according to its terms.”); see also Encompass, 902 F.3d at 152. That
15
     limited exception, which numerous courts have rejected in examining the propriety of snap
16
     removal, applies only where the language “defies rationality or renders the statute nonsensical
17
     and superfluous.” Encompass, 902 F.3d at 152. Alaska Airlines’ reading is rational for the
18

19   reasons explained above in Argument Section A, supra. Its reading also does not render the

20   forum defendant rule nonsensical or superfluous.

21            Congress amended and added the phrase “properly joined and served” to the forum
22
     defendant rule as a “bright-line rule” to address a specific problem—a plaintiff fraudulently
23
     joining a forum defendant to avoid original jurisdiction on diversity grounds. Id. at 153.
24
     Permitting a single unserved forum defendant to remove a case based on diversity jurisdiction
25
     does not contravene this purpose. As the Third Circuit explained:
26

                                                                                       SEYFARTH SHAW LLP
     OPPOSITION TO MOTION TO REMAND - 6                                                   Attorneys at Law
                                                                                         999 Third Avenue
                                                                                              Suite 4700
                                                                                      Seattle, WA 98104-4041
     68576770v.1                                                                           (206) 946-4910
               Case 2:21-cv-00084-DWC Document 24 Filed 03/22/21 Page 7 of 12




 1                   Our interpretation does not defy rationality or render the statute
                     nonsensical or superfluous, because: (1) it abides by the plain meaning of
 2                   the text; (2) it envisions a broader right of removal only in the narrow
 3                   circumstances where a defendant is aware of an action prior to service of
                     process with sufficient time to initiate removal; and (3) it protects the
 4                   statute’s goal without rendering any of the language unnecessary.

 5   Id. “[W]hile it might seem anomalous to permit a defendant sued in its home state to remove a
 6   diversity action,” this practice “‘does not contravene’ Congress’s intent to combat fraudulent
 7
     joinder.” Glob. Indus., 2020 WL 2027374 at *2–3 (N.D. Cal. Apr. 28, 2020) (quoting Gibbons
 8
     at 706 (citation omitted)).
 9
              The few cases Plaintiff cites from the District of Nevada fail to follow this canon of
10

11   statutory interpretation. The court in these cases mistakenly interprets the statute as it believes

12   would “better serve[]” the alleged underlying purposes of the forum defendant rule and not by

13   reading the plain language as it is written. Determining which statutory procedure best serves
14   litigants, however, “is for Congress and not for the judiciary.” Castro, 2020 WL 2059741, at *4.
15
              C.     Plaintiff’s Motion cites overruled case law and ignores appellate decisions
16                   holding that an unserved forum defendant’s removal on the basis of diversity
                     jurisdiction is proper.
17
              Without any support in the statutory language, Plaintiff relies on district court cases that
18
     held snap removal to be impermissible. Those cases were wrongly decided and, in some cases,
19

20   are no longer good law.

21            As an initial matter, Plaintiff mistakenly cites to two cases that federal courts have
22   overruled. The Fifth Circuit overruled Smethers v. Bell Helicopter Textron Inc., at *1–2 (S.D.
23
     Tex. Apr. 3, 2017), in Texas Brine, 955 F.3d at 486. The Third Circuit likewise overruled
24
     Sullivan v. Novartis Pharm. Corp., 575 F. Supp. 2d 640, 643–44 (D.N.J. 2008), in Gibbons, 919
25
     F.3d at 705.
26

                                                                                        SEYFARTH SHAW LLP
     OPPOSITION TO MOTION TO REMAND - 7                                                    Attorneys at Law
                                                                                          999 Third Avenue
                                                                                               Suite 4700
                                                                                       Seattle, WA 98104-4041
     68576770v.1                                                                            (206) 946-4910
               Case 2:21-cv-00084-DWC Document 24 Filed 03/22/21 Page 8 of 12




 1            Beyond these overruled cases, Plaintiff cites to non-binding district court decisions that
 2   disagreed with the plain language of the federal removal statutes and forum defendant rule. See
 3
     Deutsche Bank Trust Co. v. Fid. Nat’l Title Group, 2021 WL 493410 (D. Nev. Feb. 10, 2021);
 4
     U.S. Bank Trustee Nat’l Ass’n v. Fidelity Nat’l Title Group, 2021 WL 223384 (D. Nev. Jan. 22,
 5
     2021); United States Bank v. Carrington Mortg. Servs., 2020 WL 3892786 (D. Nev. Jul. 10,
 6

 7   2020); Wells Fargo Bank v. Fid. Nat’l Title Group, 2020 U.S. Dist. LEXIS 235986, *9 (D. Nev.

 8   Dec. 15, 2020); Gentile v. Biogen Idec, Inc., 934 F.Supp.2d 313, 322-323 (D. Mass. 2013);

 9   Hawkins v. Cottrell, Inc., 785 F.Supp.2d 1361, 1369 (N.D. Ga. 2011); Standing v. Watson
10
     Pharmaceuticals, Inc., 2009 WL 842211 (C.D. Cal. 2009).2
11
              These courts interpret the forum defendant rule incorrectly by ignoring the plain,
12
     unambiguous language of 28 U.S.C. §§ 1332(a)(1), 1441(a), and 1441(b)(2) and assume that
13
     plaintiff needs to serve a defendant for removal jurisdiction to attach. Such an assumption is not
14

15   premised on the clear language of the applicable statutes. As the Second, Third, and Fifth

16   Circuits have held, original jurisdiction attaches prior to service under the plain language of 28
17   U.S.C. §§ 1332(a)(1) (“The district court shall have original jurisdiction of all civil actions where
18
     the matter in controversy exceeds the sum or value of $75,000 . . . and is between (1) citizens of
19
     different States . . . ”) and 1441(a) (“Except as otherwise expressly provided by Act of Congress,
20
     any civil action brought in a State court of which the district courts of the United States have
21

22   original jurisdiction, may be removed by the defendant or the defendants . . . .”), and the forum

23   defendant rule in 28 U.S.C. §§ 1441(b)(2) procedurally limits this original jurisdiction rule only

24

25   2
      Plaintiff further cites to the following cases, none of which address the snap removal procedure:
     Crocket v. R.J. Reynolds Tobacco Co. 436 F.3d 529 (5th Cir. 2006); Coury v. Prot, 85 F.3d 244
26   (5th Cir. 1996).

                                                                                       SEYFARTH SHAW LLP
     OPPOSITION TO MOTION TO REMAND - 8                                                   Attorneys at Law
                                                                                         999 Third Avenue
                                                                                              Suite 4700
                                                                                      Seattle, WA 98104-4041
     68576770v.1                                                                           (206) 946-4910
               Case 2:21-cv-00084-DWC Document 24 Filed 03/22/21 Page 9 of 12




 1   where a forum defendant rule has been “properly joined and served.” See Encompass, 902 F.3d
 2   at 152; Gibbons, 919 F.3d at 705; Texas Brine, 955 F.3d at 486.
 3
              No more compelling is Plaintiff’s citation to this Court’s dicta in Breuer v. Weyerhaeuser
 4
     NR Co., 2020 WL 4260948 (W.D. Wash. Jul. 24, 2020). While the Court referenced “snap
 5
     removal” and noted there were differing opinions on the propriety of snap removals, neither this
 6

 7   Court nor the Ninth Circuit has decided whether an unserved forum defendant may remove a

 8   case based on diversity jurisdiction. Furthermore, while the Breuer decision stated that allowing

 9   “snap removal” was a minority view, that statement was based only on a law review article
10
     written before recent Circuit Courts of Appeals decisions finding that “snap removal” is proper
11
     under the removal statutes.
12
              Plaintiff’s citations to overruled decisions and his failure to mention the myriad recent
13
     decisions, including Circuit Court decisions, approving the snap removal procedure is telling.
14

15   Alaska Airlines clearly “availed itself of the plain meaning of the statute, for which there is

16   precedential support.” Encompass Ins., 902 F.3d at 152. Its removal was, therefore, proper.
17            D.     Plaintiff’s public policy arguments are both irrelevant and unfounded.
18
              Plaintiff contends that allowing snap removal would promote “docket trolls with a quick
19
     finger on the trigger of removal” and “forum manipulation,” and undermine “a plaintiff’s choice
20
     of a state court forum when suing a proper forum defendant.” [Dkt. 19, 5:26-6:2, 6:18-23.] That
21

22   argument fails for the following reasons.

23            First, Plaintiff’s belief that snap removal will result in bad policy is no basis for ignoring

24   the plain text of a statute. Lamie, 540 U.S. at 534 (“[T]he sole function of the courts—at least
25   where the disposition required by the te[x]t is not absurd—is to enforce it according to its
26

                                                                                         SEYFARTH SHAW LLP
     OPPOSITION TO MOTION TO REMAND - 9                                                     Attorneys at Law
                                                                                           999 Third Avenue
                                                                                                Suite 4700
                                                                                        Seattle, WA 98104-4041
     68576770v.1                                                                             (206) 946-4910
              Case 2:21-cv-00084-DWC Document 24 Filed 03/22/21 Page 10 of 12




 1   terms.”); see also Encompass, 902 F.3d at 152; Gibbons, 919 F.3d at 705-06 (A “statute is not
 2   absurd merely because it produces results that a court or litigant finds anomalous or perhaps
 3
     unwise. To the contrary, courts should look beyond a statute’s text under the canon against
 4
     absurdity only where the result of applying the plain language would be, in a genuine sense,
 5
     absurd”) (internal citations omitted)). The judiciary’s function is to interpret and apply the
 6

 7   statute as written, not to second guess the policy judgments of Congress. See Eldred v. Ashcroft,

 8   537 U.S. 186, 222 (2003) (“The wisdom of Congress’ action, however, is not within our

 9   province to second-guess.”).
10
              Second, “Congress declined to amend the statute’s ‘joined and served’ language despite
11
     ‘dramatically overhauling’ the removal statute in 2011.” Breitweiser, 2015 WL 6322625, at *5;
12
     see Federal Court Jurisdiction and Venue Clarification Act of 2011 (FCJVCA), Pub. L. No. 112–
13
     63, 125 Stat. 758. While “[r]easonable minds might conclude that the procedural result
14

15   demonstrates a need for a change in the law,” it is for “Congress—not the Judiciary—[to] act.”

16   Encompass Ins., 902 F.3d at 152. Congress could have revised the language to avoid snap
17   removals—especially in light of the ongoing debate at the time as to whether snap removals
18
     should be allowed—but chose not to do so. Courts should respect Congress’ decision to leave
19
     the unambiguous language permitting snap removals in the federal removal statutes. See Eldred,
20
     537 U.S. at 222.
21

22            Third, Plaintiff’s policy argument is even less availing in Washington. He ignores the

23   fact that Washington’s Civil Rules protect against the risk of snap removal. Washington

24   Superior Court Civil Rule 3 provides:
25                   [A] civil action is commenced by service of a copy of a summons
26                   together with a copy of complaint . . . or by filing a complaint.

                                                                                      SEYFARTH SHAW LLP
     OPPOSITION TO MOTION TO REMAND - 10                                                 Attorneys at Law
                                                                                        999 Third Avenue
                                                                                             Suite 4700
                                                                                     Seattle, WA 98104-4041
     68576770v.1                                                                          (206) 946-4910
              Case 2:21-cv-00084-DWC Document 24 Filed 03/22/21 Page 11 of 12




 1   Wash. Super. Ct. Civ. R. 3 (emphasis added). Under King County’s rules, Plaintiff could have
 2   guaranteed his choice of a state court forum by simply serving Alaska Airlines with the
 3
     Summons and Complaint before filing in King County Superior Court. In other words, plaintiffs
 4
     who prefer to be in Washington state courts have a guaranteed way to avoid the purported
 5
     “docket trolls” and alleged “forum manipulation.” Ignoring the plain language of the removal
 6

 7   statutes is simply unnecessary to effectuate Plaintiff’s stated policy preferences.

 8                                             CONCLUSION

 9            For the foregoing reasons, Alaska Airlines requests that this Court determine that its
10
     removal based on diversity jurisdiction is proper, and that this Court deny Plaintiff’s Motion.
11
     DATED: March 22, 2021                          SEYFARTH SHAW LLP
12
                                                  By s/ Molly Gabel
13
                                                     Molly Gabel, WSBA 47023
14                                                   Seyfarth Shaw LLP
                                                     999 Third Avenue, Suite 4700
15                                                   Seattle, WA 98104
                                                     P: (206) 946-4910
16
                                                     F: (206) 946-4901
17                                                   mgabel@seyfarth.com

18                                                    Danielle Kays, pro hac vice
                                                      Seyfarth Shaw LLP
19                                                    223 South Wacker Drive, Suite 8000
                                                      Chicago, IL 60606
20
                                                      P: (312) 460-5000
21                                                    F: (312-460-7000
                                                      dkays@seyfarth.com
22
                                                      Attorneys for Defendant Alaska Airlines, Inc.
23

24

25

26

                                                                                       SEYFARTH SHAW LLP
     OPPOSITION TO MOTION TO REMAND - 11                                                  Attorneys at Law
                                                                                         999 Third Avenue
                                                                                              Suite 4700
                                                                                      Seattle, WA 98104-4041
     68576770v.1                                                                           (206) 946-4910
              Case 2:21-cv-00084-DWC Document 24 Filed 03/22/21 Page 12 of 12




 1                                    CERTIFICATE OF SERVICE
 2            I hereby declare that on this 22nd day of March, 2021, I caused a copy of Defendant’s

 3   Opposition to Motion to Plaintiff’s Remand to be electronically filed with the Court using its

 4   e-filing system which will send notification of such filing to the following:

 5            Vera P. Fomina
 6            Damien N. Villarreal
              Gregory Skidmore
 7            Skidmore Fomina, PLLC
              1001 Fourth Avenue, Suite 4400
 8            Seattle, WA 98154
              P: (206) 389-1690
 9            vformina@skidmorefomina.com
10            dvillarreal@skidmorefomina.com
              gskidmore@skidmorefomina.com
11
              DATED this 22nd day of March, 2021.
12

13                                                 s/ Mendy Graves
                                                   Mendy Graves
14

15

16

17
18

19

20

21

22

23

24

25

26

                                                                                      SEYFARTH SHAW LLP
     OPPOSITION TO MOTION TO REMAND - 12                                                 Attorneys at Law
                                                                                        999 Third Avenue
                                                                                             Suite 4700
                                                                                     Seattle, WA 98104-4041
     68576770v.1                                                                          (206) 946-4910
